NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                       SEP 24 2015

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




ISAIAH RASHAD TAYLOR,                            No. 14-55943

              Petitioner - Appellant,            D.C. No. 3:11-cv-01165-BTM-
                                                 BLM
  v.

JEFFREY BEARD, Secretary,                        MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                       Argued and Submitted September 1, 2015
                                Pasadena, California

Before: KOZINSKI, O’SCANNLAIN, and BYBEE, Circuit Judges.

       California state prisoner Isaiah Taylor appeals the denial of his 28 U.S.C.

§ 2254 habeas petition. We review de novo the district court’s decision to deny a

petition for a writ of habeas corpus, and we affirm. Yee v. Duncan, 463 F.3d 893,

897 (9th Cir. 2006).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Taylor was convicted of kidnapping for robbery and kidnapping during a

carjacking. On appeal, Taylor claims that: (1) the state court improperly found that

the victim’s suggestive identification admitted at trial was reliable; (2) his counsel

rendered ineffective assistance by failing to interview three alibi witnesses; and (3)

together these errors constituted cumulative error that deprived him of a fair trial.

      We reject Taylor’s first claim. The state court applied the appropriate

clearly established federal law in determining that the identification was reliable,

see Manson v. Brathwaite, 432 U.S. 98, 106, 114 (1977); Neil v. Biggers, 409 U.S.
188, 199–200 (1972), and the court’s application of these precedents was not

unreasonable, see 28 U.S.C. § 2254(d)(1). Even if we were to conclude that the

state court’s reliability determination was an unreasonable application of federal

law, the jury was made aware at trial of the victim’s prior failures to identify

Taylor. In addition, substantial circumstantial evidence, including DNA evidence,

supported Taylor’s conviction. Thus, any error was harmless. See Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993); see also Williams v. Stewart, 441 F.3d
1030, 1039 (9th Cir. 2006) (per curiam) (stating that harmless error analysis

applies to due process violations arising from suggestive identifications).

      Regarding Taylor’s ineffective assistance claim, the state court again applied

the appropriate clearly established federal law. See Strickland v. Washington, 466


                                           2
U.S. 668, 687 (1984). The state court concluded that trial counsel’s decision not to

pursue the three alibi witnesses and to focus instead on other aspects of the state’s

case was a reasonable tactical decision, and did not constitute deficient

performance. Because this was not an unreasonable application of the Strickland

standard, we reject Taylor’s second claim. See Harrington v. Richter, 131 S. Ct.
770, 790 (2011).

      Finally, we reject Taylor’s claim that cumulative error affected the fairness

of his trial. Multiple trial errors may violate due process where the cumulative

effect of the errors renders the resulting criminal trial fundamentally unfair. See

Parle v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007) (citing Chambers v.

Mississippi, 410 U.S. 284, 298, 302–03 (1973)). Taylor has failed to demonstrate

any error here; thus, there can be no cumulative error.

      Accordingly, the judgment of the district court is AFFIRMED.




                                           3